Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on July 6, 2022.
Claims 3-4, 8, 12-15 have been cancelled based on the current amendment. Claims 1-2, 5-7, 9-11, 16-27 are currently pending in the application, with claims 1, 9-11, 16 amended, and new claims 21-27 added. Claims 7, 11, 19-20, 25, 27 have been withdrawn pursuant to a requirement of restriction/election, accordingly claims 1-2, 5-6, 9-10, 16-18, 21-24, 26 are considered in this Office action.
Because claims 1, 9-11, 16 have been amended, the rejections of the claims and their dependent claims have been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections.
Election/Restrictions
Newly submitted claims 25 and 27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims recite “the air outlet at least partially protrudes below the level of the top wall“. However, the species drawn on Fig. 9, elected by Applicant in the reply filed on February 16, 2022 comprises the air outlet 512 that does not at least partially protrude below the level of the top wall. Accordingly, claims 25 and 27 are drawn to non-elected species and are withdrawn from further consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, 21, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigle (US 2019/0053686 A1), hereinafter Weigle.
Regarding claim 1, Weigle discloses a dish treating appliance (100, Fig. 14a) comprising a tub (110) at least partially defining a treating chamber with an access opening (Figs. 19-21); a door movable relative to the tub between closed and opened positions to selectively close and open the access opening (para 127); and an air supply circuit (1, e.g. Fig.15) comprising an air inlet (air outlet of 120, para 129, compressor and/or fan, para 63) fluidly coupled to the treating chamber (via 30), configured for drawing air from the treating chamber (feeds from inside of the dishwasher, para 63), an air outlet (2) located within the treating chamber (e.g. Figs. 3, 7, 20), and an air channel (30) fluidly coupling the air outlet (2) to the air inlet (in 120), with at least a portion of the air channel extending along an exterior of the tub (e.g. Fig. 20). Weigle discloses various arrangements for the nozzles 2, e.g. arranged adjustably on a plate, Fig. 3, para 118; arranged on disks 13 and extending in radial direction, Fig. 6, para 120; arranged on a rotating arm facing walls, Fig. 7, para 121; arranged on the rails 17, Fig. 11, para 125; arranged on blocks, Figs. 31-32, paras 145-146, that the nozzles are movable, e.g. Figs. 16, 17A-B, 18A-B, 23, 32. The disclosed nozzle arrangements are arranged on the top wall of the tub and are capable to face an upper portion of the access opening.
Regarding claim 2, Weigle discloses a blower (compressor and/or fan 120) fluidly coupled to the air channel (paras 63, 129).
Regarding claim 9, Weigle discloses that the air inlet (outlet of 120) is located at the rear portion of tub (Fig. 21, para 135).
Regarding claim 10, Weigle discloses that the air inlet (outlet of 120) is located at a lower portion of the tub (Fig. 21).
Regarding claim 21, Weigle discloses that the air outlet (2) is located at an upper portion of the tub adjacent the upper portion of the access opening (e.g. Figs. 5, 7, 12, 19).
Regarding claim 23, Weigle discloses that the tub (110) comprises a top wall (Fig. 21).
Regarding claim 24, Weigle discloses that the air outlet at least partially passes through the top wall to be located within the treating chamber (e.g. Fig. 32, para 146).
Claim(s) 1-2, 21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veeraghagu et al. (US 2020/000069147 A1), hereinafter Veeraghagu.
Regarding claim 1, Veeraghagu discloses a dish treating appliance (Fig. 1) comprising a tub (102) at least partially defining a treating chamber (104) with an access opening (Fig. 3); a door (106) movable relative to the tub between closed and opened positions to selectively close and open the access opening (para 16); and an air supply circuit (150, 130) comprising an air inlet (inlet in 150, paras 27-28) fluidly coupled to the treating chamber (Fig. 3), configured for drawing air from the treating chamber (para 28), an air outlet (130) located within the treating chamber (e.g. Figs. 2-5, paras 22-25), and an air channel (150) fluidly coupling the air outlet to the air inlet (Fig. 5, para 27), with at least a portion of the air channel extending along an exterior of the tub (e.g. Fig. 5). Veeraghagu discloses various arrangements for the air outlets 130 (e.g. Figs. 2-4, paras 22-24). The air outlets arranged on the rear wall of the tub, at the rear corners of the tub and extending vertically, and/or at the door are facing an upper portion of the access opening.
Regarding claim 2, Veeraghagu discloses a blower (140) fluidly coupled to the air channel (Fig. 3, para 22).
Regarding claim 21, Veeraghagu discloses that the air outlet (130) is located at an upper portion of the tub adjacent the upper portion of the access opening (Fig. 3).
Regarding claim 23, Veeraghagu discloses that the tub comprises a top wall (101, e.g. Fig. 3, para 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-6, 9-10, 16-18, 21-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loichinger et al. (EP 2371258 A2, cited in IDS), hereinafter Loichinger in view of Kim et al. (WO 2020/032714 A1, citations below are to corresponding English translation published as US 2021/0186299 A1), hereinafter Kim.
Regarding claim 1, Loichinger discloses a dish treating appliance (Fig. 1) comprising a tub (1) at least partially defining a treating chamber with an access opening; a door (2) movable relative to the tub between closed and opened positions to selectively close and open the access opening; and an air supply circuit (holding fan 6, providing air flow 12) comprising an air inlet (upstream of blower 6) fluidly coupled to the treating chamber and configured for drawing air into the air supply circuit (via 6, Fig. 1), air outlets located within the treating chamber (opening 13, also upper outlet adjacent 4), and an air channel (between 8, 13, and 4) fluidly coupling the air outlets to the air inlet, with at least a portion of the air channel extending along an exterior of the tub (Fig. 1). Loichinger discloses that the openings generate airflow streams (11 and 12) directed toward the upper portion of the access opening (Fig. 1), and thus, such direction of the airflow streams implicitly teaches that the openings are facing the upper portion of the access opening. Loichinger discloses that the air inlet is configured for drawing air from the outside of the treating chamber (via 8, Fig. 1). Loichinger does not disclose that the air inlet is configured for drawing air from the treating chamber. 
Kim teaches a dish treating appliance (10, Fig. 1, para 46) comprising a tub (15); a door (16); and an air supply circuit (Figs. 3-4) comprising an air inlet (controllable by valve 72, Fig. 4) fluidly coupled to the treating chamber (via 76) and configured for drawing air from the treating chamber (via 60a). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air inlet in the dishwasher of Loichinger with capability to draw air from the treating chamber taught by Kim in order to reuse air exhausted from the tub during drying. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to reduce the amount of hot air exhausted from the dishwasher to the outside and the amount of cold air drawn from the outside during the late time of the drying stage, and have a reasonable expectation of success because such air inlet configurations are known in the art.
Regarding claim 2, Loichinger discloses a blower (6) fluidly coupled to the air channel (Fig. 1). Kim also teaches a blower (68) fluidly coupled to the air channel (Figs. 2-3).
Regarding claim 5, in the arrangement of Loichinger modified with Kim, the air mixed with outside cooler air (room temperature) flows through the air channel formed by the tub wall that is adjacent the warm air (40-50 C) in the tub, resulting in the heat exchange that cools the air in the tub; and thus, the air channel formed by tub wall is interpreted as a cooling assembly thermally coupled to air passing through the air supply circuit, in the broadest reasonable interpretation. 
Regarding claim 6, in the arrangement of Loichinger, the cooling assembly comprises an air-cooled air channel (cooled by air flow 12).
Regarding claim 9, in the arrangement of Kim, the fan is located at a rear portion of the tub (Fig. 2), and thus, the air inlet, arranged at a rear portion of the fan, is located at the rear portion of the tub, as claimed. Examiner notes that in view of elected species (Fig. 9), the rear portion is interpreted as any portion that is located at the rear half of the tub, in the broadest reasonable interpretation.
Regarding claim 10, Loichinger discloses that the fan is located at a lower portion of the tub (Fig. 2), and thus, the air inlet is located at the lower portion of the tub.
Regarding claim 16, Loichinger and Kim are relied on as discussed in paras 21-22 and 24 of this Office action.
Regarding claim 17, Loichinger is relied on as discussed in para 25 of this Office action.
Regarding claim 18, in the arrangement of Loichinger, at least a portion of the air channel defines the cooling pathway, as claimed.
Regarding claims 21 and 22, Loichinger discloses that the air outlet is located at an upper portion of the tub adjacent the upper portion of the access opening (outlet adjacent 4 creates airflow 12, Fig. 1).
Regarding claim 23, Loichinger discloses that the tub comprises a top wall (Fig. 1).
Regarding claims 24 and 26, Loichinger discloses that the air channel extends along an exterior of the tub (along rear wall and along upper wall, Fig. 1), and that the air flows downward inside the tub (adjacent 4, shown as arrow 12, Fig. 1). The disclosed air flow implicitly teaches that the upper air outlet at least partially passes through the top wall to be located within the treating chamber.
Claim(s) 1-2, 5-6, 9, 16-18, 21-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson (US 2014/0041965 A1), hereinafter Ellingson in view of Weigle (US 2019/0053686 A1), hereinafter Weigle.
Regarding claim 1, 5 and 16, Ellingson discloses a dish treating appliance (Fig. 9, para 45) comprising a tub (36); a door (204); and an air supply circuit (216) comprising an air inlet (222) fluidly connected to the washing chamber and configured for drawing air from the treating chamber into the air supply circuit, an air outlet (220) located within the treating chamber adjacent an upper portion of the right side door (204), and an air channel fluidly coupling the air outlet to the air inlet, with at least a portion of the air channel extending along an exterior of the tub (Fig. 9). The disclosed a right-side door (204) implicitly teaches an access opening and the door movable relative to the tub between closed and opened positions to selectively close and open the access opening. The location of the air outlet (220) is adjacent an upper portion of the access opening closed by the right-side door (204), in the broadest reasonable interpretation. Ellingson discloses that the air supply circuit comprises a cooling assembly (218) thermally coupled to air passing through the air supply circuit (Fig. 9). Ellingson does not explicitly disclose that the air outlet faces the upper portion of the access opening. 
Weigle teaches a dish treating appliance (100, Fig. 14a) comprising an air supply circuit (e.g. Fig. 20) comprising an air inlet (air outlet of 120) fluidly coupled to the treating chamber (via 30), configured for drawing air from the treating chamber (para 63), an air outlet (2) located within the treating chamber (e.g. Fig. 21), and an air channel (30) fluidly coupling the air outlet to the air inlet, with at least a portion of the air channel extending along an exterior of the tub (Fig. 20). The air outlets (2) are movable and/or are oriented to face all sides of the tub (Fig. 7), including an upper portion of the access opening, as discussed above. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Ellingson with the air outlet arrangement taught by Weigle in order to introduce air into the treating chamber. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to produce desired air flow and have a reasonable expectation of success because such nozzle arrangements are known in the art. 
Regarding claim 2, Ellingson discloses that the air supply circuit comprises a blower (228) fluidly coupled to the air channel (Fig. 9).
Regarding claim 6, Ellingson discloses that the cooling assembly comprises a heat exchanger (216, para 45).
Regarding claim 9, Ellingson discloses that the air inlet (222) is located at a rear portion of the tub (Fig. 9).
Regarding claim 17, Ellingson discloses that the cooling assembly comprises a cooling pathway (serpentine structure) that is a water-cooled pathway (cooled by water from 226, para 45).
Regarding claim 18, Ellingson discloses that at least a portion of the air channel comprising air that is being cooled defines the cooling pathway (Fig. 9).
Regarding claims 21 and 22, Ellingson discloses that the air outlet (220) is located at an upper portion of the tub adjacent the upper portion of the access opening (Fig. 9).
Regarding claim 23, Ellingson discloses that the tub comprises a top wall (Fig. 9).
Regarding claims 24 and 26, Ellingson discloses that the air outlet at least partially passes through the top wall to be located within the treating chamber (Fig. 9).
Claim(s) 5-6, 16-18, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigle (US 2019/0053686 A1), hereinafter Weigle in view of Ellingson (US 2014/0041965 A1), hereinafter Ellingson.
The reliance of Weigle is set forth supra.
Regarding claims 5 and 16, Weigle does not disclose a cooling assembly. Ellingson teaches a dish treating appliance (Fig. 9, para 45) comprising a cooling assembly (218) thermally coupled to air passing through the air supply circuit (Fig. 9). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Weigle with the cooling assembly taught by Ellingson in order to cool the air in the air channel. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to condense moisture from the air before its return into the treating chamber, and have a reasonable expectation of success because such cooling assemblies are known in the art. 
Regarding claim 6, Ellingson teaches that the cooling assembly comprises a heat exchanger (216, para 45).
Regarding claim 17, Ellingson teaches that the cooling assembly comprises a cooling pathway (serpentine structure) that is a water-cooled pathway (cooled by water from 226, para 45).
Regarding claim 18, Ellingson teaches that at least a portion of the air channel comprising air that is being cooled defines the cooling pathway (Fig. 9).
Regarding claim 22, Weigle discloses that the air outlet (2) is located at an upper portion of the tub adjacent the upper portion of the access opening (e.g. Figs. 5, 7, 12, 19).
Regarding claim 26, Weigle discloses that the air outlet at least partially passes through the top wall to be located within the treating chamber (e.g. Fig. 32, para 146).
Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Welch (US 2013/0228202 A1) teaches a dish treating appliance (10) comprising a tub (16); a door (14); and an air supply circuit (150) comprising an air inlet (in 146, Fig. 6) fluidly coupled to the treating chamber and configured for drawing air into the air supply circuit, an air outlet (154) located within the treating chamber and facing an upper portion of the access opening (Fig. 6), and an air channel (156) fluidly coupling the air outlet to the air inlet, with at least a portion of the air channel extending along an exterior of the tub (Fig. 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711